DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kyu Min on 10/13/2021.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 2 (Currently Amended) A monitor system comprising:
 a monitor device comprising a reservoir and a diffusion region configured such that an exposure of the monitor device to a stress condition causes atomic diffusion of a diffusant from the reservoir into the diffusion region, wherein the monitor device is configured to initiate recording an indication of the exposure by diffusing the diffusant from the reservoir into the diffusion region; and
a measurement circuit configured to be operated away from a location of the stress condition, the measurement circuit configured to measure a change in electrical characteristics of the monitor device caused by the atomic diffusion. 
Currently Amended) The monitor system of Claim [[1]]2, wherein the measurement circuit is configured to be physically and electrically disconnected from the monitor device when the stress condition causes the atomic diffusion, and be electrically connected to the monitor device when a measurement of the change in the electrical characteristics is made.   
 
               Claim 5 (Currently Amended) The monitor system of Claim [[1]]2, wherein the monitor device is configured to record an indication of the exposure without being powered.


               Claim 6 (Currently Amended) The monitor system of Claim [[1]]2, wherein the measurement circuit is configured to be operated wirelessly to measure the change in the electrical characteristics.  
 

                 Claim 7 (Currently Amended) The monitor system of Claim [[1]]2, wherein the diffusant has a diffusion activation energy between 0.75 eV and 2.5 eV.


                   Claim 8 (Currently Amended) The monitor system of Claim [[1]]2, wherein the diffusant comprises one or more elements selected from the group consisting of aluminum (Al), cobalt (Co), platinum (Pt), sulfur (S), nickel (Ni), silver (Ag), zinc (Zn), gold (Au), chromium (Cr), copper (Cu), iron (Fe), sodium (Na) and potassium (K).  


                      Claim 9 (Currently Amended) The monitor system of Claim [[1]]2, wherein the monitor device is configured to initiate recording the[[an]] indication of the exposure by diffusing the diffusant through a physical diffusion barrier and into the diffusion region in response to an applied stimulus prior to the exposure of the monitor device to the stress condition.



Currently Amended) The monitor system of Claim 2, wherein the[[A]] monitor device comprises a plurality of monitor structures spatially distributed over a substrate, wherein each of the monitor structures comprises the[[a]] reservoir and the[[a]] diffusion region configured such that an exposure of the monitor structures to the[[a]] stress condition causes atomic diffusion of the[[a]] diffusant from the reservoir into the diffusion region.


                  Claim 12 (Currently Amended) The monitor system 


                  Claim 13 (Currently Amended) The monitor system 


                   Claim 14 (Currently Amended) The monitor system 


                   Claim 15 (Currently Amended) The monitor system 
                 Claim 16 (Currently Amended) The monitor system oC.

Currently Amended) The monitor system of Claim 2, wherein the[[A]] monitor device comprises the the[[an]] exposure of the monitor device to the[[a]] stress condition causes atomic diffusion of the[[a]] diffusant from the reservoir into one or more of the differently arranged diffusion regions.


                  Claim 18 (Currently Amended) The monitor system 


                   Claim 19 (Currently Amended) The monitor system 


                      Claim 20 (Currently Amended) The monitor system 


                        Claim 21 (Currently Amended) The monitor system oC.




EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
The prior art Johnson (U.S. Patent No. 4,345,477) discloses a first semiconductor piezoresistive domain in said semiconductor material at a said selected location extending at least in part into said diaphragm, and with said domain being adjacent to said major surface, said first semiconductor piezoresistive domain having first and second terminating regions, said first semiconductor piezoresistive domain having therein a first distribution of dopant atoms with depth into said semiconductor material away from said major surface which leads to said first semiconductor piezoresistive domain being of a second conductivity type and having a temperature coefficient of resistance of a first magnitude which is effective in a first magnitude direction, said first semiconductor piezoresistive domain being a component part of a stress sensing characteristic.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “a monitor device comprising a reservoir and a diffusion region configured such that an exposure of the monitor device to a stress condition causes atomic diffusion of a diffusant from the reservoir into the diffusion region, wherein the monitor device is configured to initiate recording an indication of the exposure by diffusing the diffusant from the reservoir into the diffusion region.” 


Allowable Subject Matter

1.    Claims 2-23 are allowed.
“a monitor device comprising a reservoir and a diffusion region configured such that an exposure of the monitor device to a stress condition causes atomic diffusion of a diffusant from the reservoir into the diffusion region, wherein the monitor device is configured to initiate recording an indication of the exposure by diffusing the diffusant from the reservoir into the diffusion region.” 

Claim 3, 5-9, 11, 17, 22 and 23 are allowable due their dependencies on claim 2; claim 4 is allowable due to its dependency on claim 3; claim 10 is allowable due to its dependency on claim 9; claims 12, 13 and 15 are allowable due to their dependencies on claim 11; claim 14 is allowable due to its dependency on claim 13; claim 16 is allowable due to its dependency on claim 15; claims 18-20 are allowable due to their dependencies on claim 17; claim 21 is allowable due to its dependency on claim 20.

 Conclusion
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866